DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5, 8 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while lamps for vehicles, having: a board having first and second surfaces facing mutually opposite directions; a metal pattern layer disposed on the first surface of the board and having first and second patterns separated from each other, the second pattern including a first contact portion; an insulation layer having a plurality of portions disposed on the metal pattern layer; a light source configured to emit light and disposed on and in contact with a portion of the first pattern of the metal pattern layer; and a reflector configured to transfer heat to and from the board and having a reflective surface configured to reflect the light emitted from the light source and a second contact portion disposed on and in contact with another portion of the second pattern of the metal pattern layer, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lamp, as disclosed in claim 1 above, the first and the second patterns being electrically separated from each other, the plurality of portions being openings exposing portions of the metal pattern layer; a first opening exposing a portion of the first pattern of the metal pattern layer and a second opening exposing the first contact portion of the second pattern of the metal pattern layer; a second contact portion of the reflector disposed on and in contact with the exposed first contact portion of the second pattern of the metal pattern layer.

Claims 2-3, 5, 8 and 11-13 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875